PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WILLIAM KIM HENSLEY,                    
                Plaintiff-Appellee,
                  v.
FRED R. HORNE,
                 Defendant-Appellant,             No. 01-1977

                 and
CITY OF DANVILLE, VIRGINIA,
                         Defendant.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                          (CA-00-36-4)

                       Argued: February 27, 2002

                        Decided: July 16, 2002

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by published opinion. Judge Widener wrote the opinion in
which Judge King and Senior Judge Hamilton joined.


                              COUNSEL

ARGUED: Jeremy E. Carroll, DANIEL, VAUGHAN, MEDLEY &
SMITHERMAN, P.C., Danville, Virginia, for Appellant. Gary L.
Bengston, Danville, Virginia, for Appellee.
2                          HENSLEY v. HORNE
                              OPINION

WIDENER, Circuit Judge:

   Fred Horne (defendant) challenges the district court’s order deny-
ing his motion for summary judgment as to William Hensley’s (plain-
tiff) free speech claim. Plaintiff sued defendant in his individual and
official capacity. Finding we have no appellate jurisdiction under
Johnson v. Jones, 515 U.S. 304 (1995), as to the individual capacity
claim, we dismiss the appeal.

   The facts, as found by the district court, are as follows. Plaintiff
William Hensley worked for the City of Danville as the Director of
the City’s Division of Power and Light. Defendant Fred Horne, the
Director of the Department of Utilities, supervised plaintiff’s division.

   Two relevant series of events occurred in this case. First, in early
2000, City officials investigated alleged misconduct within the Divi-
sion of Power and Light. Two employees in this Division were repri-
manded, one being Hensley. City officials later investigated another
alleged incident of misconduct involving Hensley in that Hensley had
purchased a Ham radio antenna through a City account for his own
personal use. He paid for the antenna with his own funds; however,
City officials thought this act might be considered as an appearance
of impropriety. By late February 2000, Horne knew that Hensley had
purchased the antenna using the City account. On March 10, 2000,
Horne informed Hensley that he had no plans to fire him. On March
23, 2000, two weeks after Horne announced he had no plans to fire
Hensley, Horne sent Hensley a letter immediately suspending Hens-
ley for the antenna purchase. This letter informed Hensley that he
would be terminated on March 28, 2000, but allowed him an opportu-
nity to respond in writing to the allegations underlying his termina-
tion. Hensley responded, denying all allegations, and requested a
hearing prior to termination. Plaintiff, who was sick at the time, failed
to attend the hearing, which was held as scheduled for March 27,
2000, and was fired the next day.

   The second series of events concern a sexual harassment complaint
filed against Horne. These events ran concurrently with the antenna
incident. Kathy Barksdale (Miss Barksdale) complained to Hensley,
                           HENSLEY v. HORNE                             3
her immediate supervisor, about unwanted physical contact by Horne.
She also complained regarding Horne’s insistence that she work with
him on Saturday. People rarely worked on Saturday, and she was hes-
itant because no one else would likely be in the office. Hensley
referred her directly to human resources. An independent investigator
was hired by the City in March of 2000 to explore Miss Barksdale’s
allegations. Ultimately, the district court related that the investigator
found no basis for the sexual harassment claims.

   On March 17, 2000, Horne held a staff meeting which Hensley
attended. Defendant allegedly announced that "if [he] went down
[from the sexual harassment claim and investigation], he was going
to take others down with him." Hensley claims that Horne then
instructed him not to say anything negative to the investigators about
Horne. On March 22, 2000, plaintiff was interviewed by investiga-
tors. When Horne asked plaintiff about his responses, plaintiff
responded that he "told the truth." Plaintiff claimed in the district
court that he told the investigators that he witnessed Horne touch
Miss Barksdale on the shoulder and arm. Hensley received his termi-
nation letter from Horne the next day.

   Plaintiff filed multiple causes of action under 42 U.S.C. §1983
against both defendant and the City of Danville alleging constitutional
injuries as a result of his March 28, 2000 discharge. After amendment
of the complaint by Hensley, the district court entered judgment in
favor of the City on all claims, which is not appealed. It also entered
judgment in favor of Horne on all claims except that of Hensley’s
claim that he was fired for his exercise of free speech, the treatment
of which is the sole issue on appeal.

   This claim was brought against Horne in his individual and official
capacity.1 As to the qualified immunity defense for the free speech
claim against defendant in his individual capacity, under Johnson v.
Jones, 515 U.S. 304 (1995), and cases following, we conclude that
this appeal is an attempt by Horne to have us review the correctness
  1
   There has been no appeal of the judgment in favor of the City, thus
no judgment would lie against Horne in his official capacity, the City
being liable for any judgment. This leaves as the sole issue on appeal and
on remand the question of liability of Horne in his individual capacity.
4                          HENSLEY v. HORNE
of, rather than the existence of, a genuine issue of fact for trial, so we
dismiss for want of appellate jurisdiction.

   Under 28 U.S.C. § 1291, we have jurisdiction to hear appeals from
final orders. Interlocutory appeals are not generally appealable, and
permission for such appeals must be granted under 28 U.S.C. § 1292.
Denials of summary judgment are not final orders and are, thus, not
appealable absent leave of court previously obtained in the ordinary
case.

   In Mitchell v. Forsyth, 472 US. 511 (1995), however, the Court
held that review of a defendant’s qualified immunity defense was a
final decision under 28 U.S.C. § 1291 and immediately appealable
under Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546-47
(1949). Following Mitchell, in Johnson v. Jones, 515 U.S. 304 (1995),
the Court held that a district court’s pretrial order deciding "whether
or not the pretrial record sets forth a ‘genuine’ issue of fact for trial"
was not an appealable order. Johnson, 515 U.S. at 320.

   Under Pickering v. Board of Education, 391 U.S. 563 (1968), a
public employee has a First Amendment right to speak out on matters
of public concern. The district court held, and we agree, that Hensley
had such a free speech right under Pickering as a matter of public
concern to speak to the investigators the City employed to inquire into
the claim of Miss Barksdale, that she had been sexually harassed on
the job by Horne. That item is hardly contested, if at all. And we add
that the rule in Pickering was clearly established by numerous cases
in this circuit at the time that Hensley spoke to the investigators in
this case. Under Mitchell, so far as the matter of law is concerned, all
an appellate court need determine is "whether the legal norms alleg-
edly violated by the defendant were clearly established at the time of
the challenged acts." Mitchell, 472 U.S. at 528. And under Behrens
v. Pelletier, 516 US. 299 (1996), "[i]f what is at issue in the suffi-
ciency determination is nothing more than whether the evidence could
support a finding that particular conduct occurred, the question
decided is not truly ‘separable’ from the plaintiff’s claim, and hence
there is no ‘final decision’ under Cohen and Mitchell." Behrens, 516
U.S. at 313.

   The district court laid out the facts it found to support its summary
judgment conclusion:
                           HENSLEY v. HORNE                            5
         Considering the evidence in the light most favorable to
      the Plaintiff, the sequence of events culminating in Plain-
      tiff’s termination transpired as follows: (1) on March 10,
      2000, Horne, with all information relating to the antenna
      incident in hand, told the Plaintiff that he had no plans to
      fire him; (2) at a staff meeting held on March 17, 2000,
      Horne threatened that "if (he) went down (as a result of the
      sexual harassment investigation), he was going to take oth-
      ers down with him"; (3) Horne warned Plaintiff not to say
      anything negative about him to investigators; (4) Plaintiff
      met with investigators on March 22, 2000, and soon thereaf-
      ter informed Horne that he had "told the truth" which
      according to Plaintiff was that Horne touched Barksdale on
      the arm and shoulder on multiple occasions; (5) no new evi-
      dence relating to the antenna incident was uncovered
      between [March] 10 and [March] 23, 2000; and [March] 23,
      2000, in spite of Horne’s assurance of [March] 10,2 Plaintiff
      was fired for purchasing the antenna using a City account,
      a purchase that was made well before the then on-going sex-
      ual harassment investigation of Horne. J.A. 457.

   As noted, the district court held, and we agree, that Hensley had a
free speech right to speak to the investigators the City employed to
inquire into the claim of Miss Barksdale, that she had been sexually
harassed on the job by Horne.

   The next question is whether Hensley was fired for purchasing the
Ham antenna using the City’s account, or whether he was fired for
speaking to the investigators who had been employed by the City to
inquire into the claim of Miss Barksdale that she had been sexually
harassed by Horne.

   The district court, in consideration of the facts, the principal ones
having been related in the quoted passage above, was of opinion that
there was a genuine issue of material fact as to whether Hensley was
fired because of the interview he gave to the investigators inquiring
  2
   The district court accidently wrote "May" when it meant March. No
relevant events happened in May; therefore, we, as do the parties, assume
the court meant March.
6                         HENSLEY v. HORNE
into the sexual harassment claim against Horne. We agree with the
district court’s analysis. That being true, Behrens is the controlling
precedent in this case. Under Behrens, if the question is "whether the
evidence could support the finding that particular conduct occurred,"
(italics added) there is no final order. Behrens, 516 U.S. at 313. The
district court in this case was of opinion that the evidence could sup-
port a finding that Hensley was fired because of his interview with the
investigator, which makes the question of the reason for Hensley’s
discharge a genuine issue of material fact, Horne claiming that Hens-
ley’s discharge was on account of the purchase of the antenna on the
City’s account.

  Accordingly, the appeal of Horne must be dismissed and the case
remanded to the district court for further proceedings.

                                                APPEAL DISMISSED